DETAILED ACTION
The instant application having Application No. 17/200250 filed on 03/12/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on TAIWAN 109113784 (04/24/2020). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Examiner Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “a packet generating module, a packet processing module, a first transmission module, and/or a second transmission module….” (claims 9 and/or 18) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “module” coupled with functional language “divide, dividing, store, generate, receive and/or transmit….” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figures 2, 3 and par. 0016 – par. 0040 of US 2021/0336748 A1).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 6, 7, 11, 12, 14, 15, 20, 21, 23, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 (same rejection also apply to Claims 11 and 20) recites the limitation “setting the time interval between transmissions of a first packet and a second packet by the server system to be shorter than the sum of the time used to send one single packet from the server system to the device end, the time used to store and process the packet and the time used to transmit the acknowledgement”. However, there is insufficient antecedent base for this limitation in the claim. In particular, it is unclear, (i) whether “the packet” is referred back to the “a first packet”, “a second packet” or “one single packet”, and (ii) whether “the acknowledgement” is referred back to “an nth acknowledgement” as in claim 1.

Claim 4 (same rejection also apply to Claims 12 and 21) recites the limitation “the sum of the time used to store and process the packet and the time used to transmit the acknowledgement”. However, there is insufficient antecedent base for this limitation in the claim. In particular, it is unclear, (i) whether “the packet” is referred back to the “the (n+1)th packet” or “an (n+2)th packet”, and (ii) whether “the acknowledgement” is referred back to “an nth acknowledgement” as in claim 1.

Claim 6 (same rejection also apply to Claims 14 and 23) recites the limitation “setting the time interval between transmissions of a first packet and a third packet by the server system to be longer than the sum of the time used to send one single packet from the server system to the device end, the time used to store and process the packet, and the time used to transmit the acknowledgement”. However, there is insufficient antecedent base for this limitation in the claim. In particular, it is unclear, (i) whether “the packet” is referred back to the “a first packet”, “a third packet” or “one single packet”, and (ii) whether “the acknowledgement” is referred back to “an nth acknowledgement” as in claim 1.

Claim 7 (same rejection also apply to Claims 15 and 24) recites the limitation “setting the time interval between transmissions of the (n+1)th packet and an (n+3)th packet by the server system to be longer than the sum of the time used to store and process the packet and the time used to transmit the acknowledgement”. However, there is insufficient antecedent base for this limitation in the claim. In particular, it is unclear, (i) whether “the packet” is referred back to the “the (n+1)th packet” or “an (n+3)th packet”, and (ii) whether “the acknowledgement” is referred back to “an nth acknowledgement” as in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 9, 16, 18, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamoto et al. (US 2001/0027486 A1).

As per claim 1, Takamoto discloses “A data transmission method, performed by a server system, to transmit data to a device end, the method including: dividing a piece of data into a plurality of packets by the server system;” as [(fig. 4 and par. 0057), The user data 405 sent from the host 401 to a communication controller 402 is divided by the latter into a plurality of sub-ACK units (408 through 411) which are transmitted consecutively to the destination. Upon receiving the data, a communication controller 403 returns a sub-ACK for each of the divided sub-ACK unit packets (412 through 414). The communication controller 403 further merges the divided packets for data transfer to the host (407).] “transmitting an nth packet to the device end by the server system, wherein n is larger than or equal to 1 but lower than m, wherein m is the total number of the plurality of packets;” [(fig. 4 and par. 0057), Packets 408-411. In this case, we consider the packet 408 as the nth packet.] “transmitting an (n+1)th packet after the nth packet is transmitted by the server system;” [(fig. 4 and par. 0057), Packets 408-411. In this case, we consider the packet 409 as the (n+1)th packet.] “and receiving an nth acknowledgement generated by the device end based on receiving the nth packet from the server system, wherein it is earlier to transmit the (n+1)th packet than to receive the nth acknowledgement.” [(par. 0057 and fig. 4), Upon receiving the data, a communication controller 403 returns a sub-ACK for each of the divided sub-ACK unit packets (412 through 414). The communication controller 403 further merges the divided packets for data transfer to the host (407).]

As per claim 8, Takamoto discloses “The data transmission method defined in claim 1,” as [see rejection of claim 1.] “which further includes the following step: finishing the data transmission process by the server system after the server system continuously receives an (m−1)th acknowledgement and an mth acknowledgement” [(par. 0057 and fig. 4), Upon receiving the data, a communication controller 403 returns a sub-ACK for each of the divided sub-ACK unit packets (412 through 414). The communication controller 403 further merges the divided packets for data transfer to the host (407).]

As per claims 9 and 18, as [see rejection of claims 1.]
As per claims 16 and 25, as [see rejection of claim 8.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10-12, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto et al. (US 2001/0027486 A1) in view of Stalley (US 2017/0063508 A1)

As per claim 2, Takamoto discloses “The data transmission method defined in claim 1,” as [see rejection of claim 1.] 
Takamoto does not explicitly disclose “which further includes the following step: setting the time interval between transmissions of the nth packet and the (n+1)th packet by the server system to be longer than the time used to send one single packet from the server system to the device end”.

However, Stalley discloses “which further includes the following step: setting the time interval between transmissions of the nth packet and the (n+1)th packet by the server system to be longer than the time used to send one single packet from the server system to the device end” as [(par. 0014), Receiver 102 upon receiving the end of the packet (e.g., the end of the payload), queues that data and then sends an ACK signal to Transmitter 101. As such, after the packet is sent, Transmitter 101 must wait a Round-Trip Time (RTT) to get credits back before sending another packet. (par. 0015), Here, RTT generally refers to the length of time it takes for a signal to be sent plus the length of time it takes for an acknowledgment (ACK) of that signal to be received. This time delay therefore consists of the propagation times between the two points of a signal.]

Takamoto et al. (US 2001/0027486 A1) and Stalley (US 2017/0063508 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stalley’s teaching into Takamoto’s teaching. The motivation for making the above modification would be to provide the transmitting end with the time it takes to ascertain whether a subsequent/another transmission should be performed. (Stalley, par. 0014-0015)

As per claim 3, Takamoto in view of Stalley discloses “The data transmission method defined in claim 2,” as [see rejection of claim 2.] 
Takamoto discloses “which further includes the following step: setting the time interval between transmissions of a first packet and a second packet by the server system to be shorter than the sum of the time used to send one single packet from the server system to the device end, the time used to store and process the packet and the time used to transmit the acknowledgement” as [(par. 0057 and fig. 4), Upon receiving the data, a communication controller 403 returns a sub-ACK for each of the divided sub-ACK unit packets (412 through 414). The communication controller 403 further merges the divided packets for data transfer to the host (407).]

As per claim 4, Takamoto in view of Stalley discloses “The data transmission method defined in claim 2,” as [see rejection of claim 2.] 
Takamoto discloses “which further includes the following step: setting the time interval between transmissions of the (n+1)th packet and an (n+2)th packet by the server system to be shorter than the sum of the time used to store and process the packet and the time used to transmit the acknowledgement” as [(par. 0057 and fig. 4), Upon receiving the data, a communication controller 403 returns a sub-ACK for each of the divided sub-ACK unit packets (412 through 414). The communication controller 403 further merges the divided packets for data transfer to the host (407).]

As per claims 10-12, as [see rejection of claims 2-4.]
As per claims 19-21, as [see rejection of claims 2-4.]

Claims 5-7, 13-15, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto et al. (US 2001/0027486 A1) in view of Roskind et al. (US 8576711 A1).

As per claim 5, Takamoto discloses “The data transmission method defined in claim 1,” as [see rejection of claim 1.] 
Takamoto does not explicitly disclose “which further includes the following step: transmitting an (n+2)th packet after the server system receives the nth acknowledgement”.

However, Roskind discloses “which further includes the following step: transmitting an (n+2)th packet after the server system receives the nth acknowledgement” as [(fig. 5, col. 8: lines 30 to 42),  As illustrated in FIG. 5, for example, the client device may receive data packet Pkt.1 before it receives Pkt.2. Upon receiving Pkt.1, the adaptive acknowledgement routine may transmit an acknowledgement packet 502 for Pkt.1 without waiting to receive Pkt.2 for any conventional amount of time, which may reduce latency in the event that Pkt.2 is lost or delayed enroute to the client. Acknowledgement packet 502 (Ack-Pkt.1) identifying reception of Pkt.1 may be received by the server device at time t1, which, in turn enables the server device to increase the CW value by one packet to a total of three packets (CW=3) and thus transmit two additional data packets (Pkts.3-4 at time t2) to the client device in a second series.]

Takamoto et al. (US 2001/0027486 A1) and Roskind et al. (US 8576711 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Roskind’s teaching into Takamoto’s teaching. The motivation for making the above modification would be to allows the server to transmit additional packets earlier to the client. (Roskind, col. 8: lines 30 to 42)

As per claim 6, Takamoto in view of Stalley discloses “The data transmission method defined in claim 5,” as [see rejection of claim 5.] 
Stalley discloses “which further includes the following step: setting the time interval between transmissions of a first packet and a third packet by the server system to be longer than the sum of the time used to send one single packet from the server system to the device end, the time used to store and process the packet, and the time used to transmit the acknowledgement” as [(fig. 5, col. 8: lines 30 to 42),  As illustrated in FIG. 5, for example, the client device may receive data packet Pkt.1 before it receives Pkt.2. Upon receiving Pkt.1, the adaptive acknowledgement routine may transmit an acknowledgement packet 502 for Pkt.1 without waiting to receive Pkt.2 for any conventional amount of time, which may reduce latency in the event that Pkt.2 is lost or delayed enroute to the client. Acknowledgement packet 502 (Ack-Pkt.1) identifying reception of Pkt.1 may be received by the server device at time t1, which, in turn enables the server device to increase the CW value by one packet to a total of three packets (CW=3) and thus transmit two additional data packets (Pkts.3-4 at time t2) to the client device in a second series.]

Takamoto et al. (US 2001/0027486 A1) and Roskind et al. (US 8576711 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Roskind’s teaching into Takamoto’s teaching. The motivation for making the above modification would be to allows the server to transmit additional packets earlier to the client. (Roskind, col. 8: lines 30 to 42)

As per claim 7, Takamoto in view of Stalley discloses “The data transmission method defined in claim 5,” as [see rejection of claim 5.] 
Stalley discloses “which further includes the following step: setting the time interval between transmissions of the (n+1)th packet and an (n+3)th packet by the server system to be longer than the sum of the time used to store and process the packet and the time used to transmit the acknowledgement” as [(fig. 5, col. 8: lines 30 to 42),  As illustrated in FIG. 5, for example, the client device may receive data packet Pkt.1 before it receives Pkt.2. Upon receiving Pkt.1, the adaptive acknowledgement routine may transmit an acknowledgement packet 502 for Pkt.1 without waiting to receive Pkt.2 for any conventional amount of time, which may reduce latency in the event that Pkt.2 is lost or delayed enroute to the client. Acknowledgement packet 502 (Ack-Pkt.1) identifying reception of Pkt.1 may be received by the server device at time t1, which, in turn enables the server device to increase the CW value by one packet to a total of three packets (CW=3) and thus transmit two additional data packets (Pkts.3-4 at time t2) to the client device in a second series.]

Takamoto et al. (US 2001/0027486 A1) and Roskind et al. (US 8576711 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Roskind’s teaching into Takamoto’s teaching. The motivation for making the above modification would be to allows the server to transmit additional packets earlier to the client. (Roskind, col. 8: lines 30 to 42)

As per claims 13-15, as [see rejection of claims 5-7.]
As per claims 22-24, as [see rejection of claims 5-7.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roskind et al. (US 8576711 A1) in view of Takamoto et al. (US 2001/0027486 A1).

As per claim 1, Roskind discloses “A data transmission method, performed by a server system, to transmit data to a device end, the method including: transmitting an nth packet to the device end by the server system, wherein n is larger than or equal to 1 but lower than m, wherein m is the total number of the plurality of packets;” [(fig. 5) packets 1-10.] “transmitting an (n+1)th packet after the nth packet is transmitted by the server system;” [(col. 7: lines 1-5), For example, typical implementations of the CW mechanism in the TCP/IP protocol conventionally limit the initial number of unacknowledged data packets that a sending device may transmit in a series to a receiving device to two (2) packets (e.g., initial CW=2).  (fig. 5 and col 8: lines 21-23), at time t0, two data packets, Pkt.1 and Pkt.2 to the client device in a first series.] “and receiving an nth acknowledgement generated by the device end based on receiving the nth packet from the server system, wherein it is earlier to transmit the (n+1)th packet than to receive the nth acknowledgement.” [(fig. 5), step 502: Ack-Pkt 1 is received after transmitting the Pkt 2.]

Roskind does not explicitly disclose “dividing a piece of data into a plurality of packets by the server system;”.

However, Takamoto discloses “dividing a piece of data into a plurality of packets by the server system;” as [(fig. 4 and par. 0057), The user data 405 sent from the host 401 to a communication controller 402 is divided by the latter into a plurality of sub-ACK units (408 through 411) which are transmitted consecutively to the destination. Upon receiving the data, a communication controller 403 returns a sub-ACK for each of the divided sub-ACK unit packets (412 through 414). The communication controller 403 further merges the divided packets for data transfer to the host (407)]

Roskind et al. (US 8576711 A1) and Takamoto et al. (US 2001/0027486 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takamoto’s teaching into Roskind’s teaching. The motivation for making the above modification would be to allows a large amount of data to be divided into a number of packets (smaller segments) for easy transmission. (Takamoto, par. 0057)

As per claims 9 and 18, as [see rejection of claim 1.]

As per claim 17, Roskind in view of Takamoto discloses “The data transmission system defined in claim 9,” as [see rejection of claim 9.]
 Roskind discloses “wherein said device end is a single-core processing device” as [(fig. 2), a client computer 12.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463